Weight, C. J.
Several objections are made by the bill, and in the argument in this court, to the proceedings submitting these propositions to the people. The first in order is that which denies the right or power of the counties in this State to borrow money or subscribe to the stock of any company for the purpose in this vote contemplated. And this position I proceed to examine.
A brief recapitulation of the cases in which this question has been presented in this State may not be inappropriate. It first arose before our predecessors in Dubuque County v. The Dubuque and Pacific Railroad Company, 4 G. Greene 1, in which a majority of the court (Kinney, J., dissenting) affirmed the power of the legislature to authorize such a subscription, and that it had been given by section 114 of the Code.
In a subsequent case, The State v. Bissell, 4 G. Greene 328, Hall, J., in speaking of this point, says, it “was not urged, and the same question having been decided at the December term, 1853, of this court, [referring to the case supra\ is not examined. This decision is not intended to sanction or deny the legal validity of that decision, but to leave the question where that has left it.”
The question was first presented to the court as now constituted in McMillan et al. v. Lee County, and Boyles, County Judge, 3 Iowa 811, but was not then decided, as the case was disposed of upon other and different grounds.
It was first decided by us in Clapp v. The County of Cedar, 5 Iowa, 15. In that case, the bonds had been issued and passed into the hands of an innocent holder. A majority of the court held, under the authority of the previous decisions, that the power could be, and had been, conferred. It will be seen, however, by reference to page 45 of that case, that the decision was based alone upon the ground that the ma*169jority felt bound by former decisions, and for tbe reason that it was a subject on which change was disastrous, for says Woodward, J., “if we were called upon to decide this question now for the first time, for this State, we should entertain heavy doubts of the existence of the power on any ground; and if the attempt wore made to place it upon section 114 of the Code, under the power to aid in constructing roads, we should think very lightly of the argument. If the power exists, it must have some other foundation. But this is a subject on which change is disastrous,” &c.
In Ring v. Johnson County, 6 Iowa 265, the action was upon the coupons Avhich had passed into the hands of an innocent holder, and the question now under consideration ivas not argued. The case in 5 Iowa 15 is referred to, however, very briefly, it being stated that “ the court has seen no occasion for a change of view.”
In the case of McMillan et al. v. Boyles, County Judge, 6 Iowa 304 and 391, the bonds were issued, tax levied to meet the interest, and the petitioners sought to restrain the county officers from collecting the same. This court had held the vote to be irregular, 3 Iowa 311, and the legislature, by an act of 29th of January, 1857, legalized the issuing of said bonds, and declared said vote to be regular, valid and legal. ' The power of the county to take stock is recognized by reference to the cases previously adjudicated, and the ease turned upon the question of the power of the legislature to legalize the irregularity, in the manner of submitting the proposition. The power was held to exist, and the order of the court below dissolving the injunction was affirmed.
In the three cases of Garnes, Alger & Junkin v. Robb, (June term, 1859,) the county treasurer had levied upon personal property to satisfy a tax thus voted. The owners brought trespass and replevin, and among other grounds urged that the county had no power to levy and collect a tax for this purpose. The question was regarded as settled by *170the previous cases, and was disposed of by simply referring to them.
In the case before us, the question is made for the first tune, to the present members of the court, before the bonds have been issued, and before the rights of third parties have intervened. /
By reference to the cases cited it will be observed that I have uniformly denied the power, and have held as a consequence that the bonds were invalid, that the tax could not be collected, and that the vote afforded no protection to revenue officers in levying upon proper -y to make the same. My dissent is expressed in Clapp v. The County of Cedar, Ring v. Johnson County, McMillan v. Lee County, and Boyles, County Judge, and though not expressed in Garnes et al. v. Robb, it was because the previous decisions were stated without argument, and they showed my position so clearly, that a formal dissent seemed unnecessary. In McMillan v. Boyles, County Judge, I concurred in the opinion that the legislature had the power to legalize the irregularity, but denied the power of the county, though expressly authorized, to subscribe the stock.
These references give us the history of this question in this State, to the present date. As a majority of the court have concluded in this case, where the question is made before the bonds have been issued, that the injunction prayed for should have been made perpetual, I proceed to state briefly the grounds upon which this opinion, so far as I am concerned, is founded.
Eor myself, as will be seen from what has been stated, I regard that it makes no difference whether the objection is made in a suit on the bonds, or in a proceeding by injunction to restrain the subscription to the stock. In my opinion the county has no power, inherently or otherwise, to issue bonds and subscribe stock for any such purpose,-and putting it upon this plain, broad ground, I deny that such bonds are valid, whether held by the railroad company, or by an in-dorsee. There are, it is claimed, fair arguments and some *171authorities for holding that the bonds will not be declared invalid, though the county might and could be restrained by the courts, if applied to, from issuing the same. This view of the case, however, I do not propose to examine, as it will be discussed by my brother Stockton, who concurs with me in reversing the case upon the ground that the objection is made before the stock has been subscribed, or the bonds issued.
I deny that under the constitution (old or new) the legislature can confer this power upon the counties. I deny in the second place, that a majority have any inherent right to vote such a tax, so as to subject the property of the minority to seizure and sale for the purpose of paying the same. And in the third place, I affirm, that the legislature never has conferred this power upon the counties.
The argument is not strongly urged, in favor of the inherent right to vote this tax, and I may therefore dispose of it in a few words. Taxation is an element of sovereignty. Safety to the dearest rights of the citizen, demands that this should be so, and that it should not be exercised, except where it is necessary for the welfare or safety of the public. All ordinary taxation, whether national, state or county, is based upon this ground. The citizen pays these taxes in return for the protection and security which is guaranteed and secured to him by law, and the political and municipal organizations created for the like purpose. To support these governments, and those institutions Avliich are essential to their well being and vital to their continuance, he is subject to taxation. For a purpose, such as that embraced in the proposition submitted in this instance, he is not bound. However much such enterprises may tend to develop the material resources of the country, they can in no proper sense bo said to render more secure his person, his life or his liberty, nor to place his property under more perfect protection. It is true that intelligence and knowledge may be more generally diffused, as a consequence of the increase of railroad facilities. And the same is true where mills, manufac-tories and machinery are introduced, and yet it would scarce*172ly be claimed that a county has the inherent right, in its corporate capacity, to tax the people for any such purpose.
The argument that a majority must rule under our form of government, and that each citizen, as a member of society, must submit to this rule, as applied to such questions, is no less dangerous than fallacious. Carried out, popular will when thus exercised, could legalize the execution of the citizen; could take A’s property and give it to R. These propositions would be regarded as monstrous. And yet how is it different when the majority attempt to tax the minority without the authority of legislative sanction, for a purpose entirely foreign to the support of government ? I see no difference in principle, and there is none certainly when viewed in reference to these fundamental rights which are secured to us by the natural law, and which no legislation can take from us.
Then again, the counties exercise granted powers, and as municipal organizations can not exercise any other. If not expressly granted, yet if necessary to carry out, or accomplish the purpose and object of their creation, they may be exercised, but not otherwise. McMillan v. Lee County, 3 Iowa 311. If the power claimed in this instance has not been granted, or is not necessary for the fulfillment of the purposes designed in the creation of the corporation, the conclusion follows that its exercise would be illegal and nugatory.
Rut I pass from this part of the case to the consideration of the first and third propositions-before stated. For if the power can, under the constitution, be conferred, and if the legislature has, acting under the constitution, made the grant, then we need not stop to view it as one of inherent right. And here again I may abbreviate this opinion by confining myself to the question, whether the power has been conferred, for if not, the argument is at an end. It is claimed to be given by section 114 of the Code. This view never has been held by any member of this court; and with the utmost respect for the learned judge delivering the opinion in the case *173of Dubuque County v. The Dubuque § Pacific Railroad Co., 4 Greene 1, where tbis proposition is maintained, I must say that it is not sustained by the language of the law, and that it is in the very teeth of its spirit, as well as the notorious and well understood history of our legislation on this subject.
The language which it is claimed gives this power, is as follows: “The c:unty judge may submit to the people of his county, at any regular election, or at a special one called for that purpose, the question whether money may be borrowed, to aid in the erection of public buildings: whether the county will construct, or aid to construct, any road or bridge which may call for an extraordinary expenditure; whether stock shall be permitted to run at large, or at what time it shall be prohibited; and the question of any other local or police regulation, not inconsistent with the laws of this State.” The question is, what “roads” are meant? Does the section embrace railroads, or only the ordinary highways or roads of the county ?
It is said that it is not to be confined to the latter, because these do not require such an extraordinary expenditure. The argument, if true, proves too much. Eor if they did not require it then they are not within the language used, and the provision only applies to railroads, or roads of that character, as contradistinguished from the ordinary highways of the State. And yet no person will claim this. But then why do not our common roads or highways, or why may they not, require such an expenditure, an expenditure greater than can be applied from the ordinary road revenue of the county ? Is it improbable that in many portions of the State all of the ordinary revenue applicable to 'road purposes and all the work provided by law would be insufficient to make some desired and necessary common road passable, or in a proper condition for the trade and travel of the county ? It seems to me that it is plain to the apprehension of any person that such a case is not only possible, but probable. I could readily suppose instances, but their probable, not to *174say actual existence, must be palpable to any man. Lot me refer to one item in our legislation, however, which affords demonstration on this subject. We hal swamp or overflowed lands in this State before, as well as after, the passage of this section, and before, as well as after, the donation cf these lands by Congress to the several states. Roads had to be constructed over these lands for the purpose of ordinary travel, as well as over other portions of the State. Now if our ordinary highways did not, and do not in fact requii e an extraordinary expenditure under any circumstances, and if the revenue and labor devoted to road purposes are sufficient for putting any and all of them in a proper condition, why should the legislature, by express enactment, devote a large portion of the proceeds of these overflowed lands to the opening of the roads over such lands, and at the same time give the roads their equal portion of the ordinary revenue and work ? I repeat, therefore, that this argument proves too much, and is not sustained by the actual position and condition of our highways either before, at the time, or subsequent to the adoption of the Code.
But it is said that the word “any” “extends o air indefinite number of roads.” This may be true, and the inquiry would still remain, does it extend to an indefinite number in hind ? By no means. ' But take the whole language, “any road or bridge which may call for an extraordinary expenditure,” and parsing it, what is its meaning ? Manifestly, the word “any” refers to such as may require the expenditure named, and we still have to ascertain to what roads such expenditure may be applied. Not only so, but “any,” as here used, refers to the road — a road, any instance, case or occasion, in any county, in any part of the State, where the expenditure is regarded necessary.
But I am told that sections 567-9 of the Code, provide an ample fund for ordinary road purposes, and that this may be increased to any extent by a vote of the people. In most cases it may be true, that the revenue provided for in these sections is sufficient. We have already seen, however, tnat *175this is l.ot true to the extent claimed. But it is said that the amount may be increased by a vote of the people. By what authority and in what manner, I ask ? The answer is, by this vary section 114, which toe are noto construing. And thus when it is said that the fund may be increased, by such a vote, what becomes of the argument that such an expenditure was not contemplated as applying to our ordinary highways ?
Having thus noticed, perhaps at greater length than necessary, the arguments urged against the- construction for which I contend, I proceed to state the grounds which I think arc conclusive in its favor.
And, first, the Code itself has given a definition of the word “ road ” which, in my opinion, places the question beyond controversy. By section -26, we have a rule for the construction of the statutes of this State, and by the 5th clause it provides that “ the tuords, highway, and lroad,’ include public bridges, and may be held, equivalent to the words ‘ county way,’ ‘ county road,’ ‘ common road,’ and ‘ State road.’’ ” In the light of this language, what becomes of the argument that the word “ road ” means rail road ? It is a truism, as stated in the case referred to in 4 Gr. Greene, supra, that the great object in the construction of a statute, is to discover the true intention of the legislature, and in giving us the meaning of the word “ road,” the legislature has given an infallible key to discover the intention in the present instance.
Then again, the same case states that the words of the statute are to have'their natural and ordinary sense or meaning. Granted, and what is proved ? Just this, that the word “ road ” according to Webster, applies generally to highways, and as a generic term includes highway, street and lane. Not only so, but at the time of the passage of the Code we had not a mile of railroad in +he State, and none commenced. Then, again, even now in this State, when we have several lines of railway constructed, no person understands the ordinary meaning of the word to include a railroad. What *176charter incorporating a company for the purpose of constructing a railway over spoke of it as a road company ? What articles of incorporation ever called or styled the company thus ? What act of the legislature giving lands, conferring privileges, or imposing duties upon such a company can be found, which designates it as a road company ? I answer, none. The truth is, every person, everywhere and under all circumstances, when designing to spealc with any degree of accuracy, in this State at least, if they refer to such a road, they use the prefix rail. In those States where the most usual mode of conveyance and travel is by railway, in ordinary conversation they may be spoken of as roads. But not so even in such States when anything like legal accuracy, or the legal sense, is aimed at. But in this State it is not true that the word road is understood railroad, either in ordinary conversation, or when used in the statute, for whatever purpose framed. And particularly was this the case at the time of the adoption of the Code.
But this question has a legislative history, and if there was any room for doubt whatever, that history shuts the door effectually.
When the Code was reported to the legislature by the commissioners, section 114 contained the language immediately following the words “ any extraordinary expenditure,5’ “whether the. county will subscribe to any worlc of internal improvement,” and this clause, after a struggle continuing through several days of the session, was stricken out. And why ? Because the power was already given by the use of the previous words “any road or bridge?” No one will claim so. Every person looking into the journals of the session, or in the least familiar with the history of that legislature, knows it was because it was expressly intended to withhold the. power to subscribe to works of internal improvement.
Again, by reference to the Journal of the House for 1852-8, (the first session after the adoption of the Code,) it will be found that a bill was introduced to amend this section, that *177this bill was referred to the judiciary committee with instructions to report what portions of it were then the law of this State, that this committee subsequently reported that all of it was then tie law except this clause: “Or whether the county will take stock in any corporation for internal improvement either in or out of the State.” It will also be seen that a substitute was introduced for this bill, which conferred the power in express terms, and that this was once passed, subsequently reconsidered and defeated. I refer for the history of this controversy to the Journal of the House of Representatives, pages 45,52,68,74,78,81,167,170,180,208,218. So that whether we look to the construction placed upon this section by the Judiciary Committee, or to the subsequent, persistent effort to confer the power, and its defeat by the legislature, there can be no doubt as to the meaning or construction then given and placed upon this section. And thus we find that the same General Assembly which passed the Code, expressly refused to confer the power, and the subsequent one voted down a proposition to amend the section so as to make it read substantially as it did when reported by the commissioners.
In view of this historyrI ask, can anything be clearer than that the legislature never intended to confer the power claimed by the appellee in this case ? It seems to me not, and that whether we look to the language of the law, the construction given to the words used by the Code itself, to the natural and received sense of the language employed, to the history of its passage, the subsequent attempt to confer the power; or to all of them combined, the argument is abundant, convincing, overwhelming against the position that the power claimed has been conferred.
Such being my construction of the law which it is insisted confers this power, it becomes unnecessary to examine the question of the power of the legislature to authorize taxation by the counties for such purposes.
*178Nor need I pass upon the other questions made by appellants, in relation to the regularity of the vote in this instance. If there was no power, the strictest compliance with the law as to the manner of submitting the quest'on, cannot avail.
In my opinion, the cause should be reversed, and the injunction made perpetual. And this being the opinion of a majority of the court, it is so ordered.